Citation Nr: 0318260	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-11 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain with degenerative disc 
disease, currently evaluated as 40 percent disabling.


INTRODUCTION

The appellant had active military service from April 1989 
through May 1996. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO determined that neither the appellant's 
hypertension nor his back condition qualified for an 
increased rating award.  Instead, the RO continued the 
appellant's prior disability ratings at 10% for his 
hypertension and 40% for his back condition.  The appellant 
filed a timely Notice of Disagreement (NOD) from the April 
2002 rating decision, and the RO subsequently issued a July 
2002 Statement of the Case (SOC).  Thereafter, the appellant 
filed a Form 9 and perfected his appeal.  
 
In April 2003, the Board notified the appellant by letter of 
the revised provisions of VA's Schedule for Rating 
Disabilities pertaining to intervertebral disc syndrome, 
effective September 23, 2002, in accordance with Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  No response was 
received.


FINDINGS OF FACT

1.  The requirements of the VCAA have been fulfilled.

2.  The appellant has a history of hypertension which 
requires continuous medication for control, but he does not 
have a systolic blood pressure of predominantly 200 or more, 
nor does he have a diastolic blood pressure of predominantly 
110 or more.

3.  The appellant has a lumbosacral strain with degenerative 
disc disease, which causes moderate limitation of motion, 
pain, and muscle spasms, with no resulting neurological 
impairment.  

4.  The appellant was in a motor vehicle accident in 1998, 
which caused peroneal nerve palsy and left foot drop.


CONCLUSIONS OF LAW

1.  The appellant's hypertension does not meet the criteria 
for a disability rating greater than 10 percent.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7101 
(2002).

2.  The appellant's back condition does not meet the criteria 
for a rating greater than 40 percent.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
as amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002) (effective 
September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the April 2002 Rating 
Decision, as well as the statement of the case (SOC), 
together with a letter sent by the Board in April 2003 have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  As a whole, these 
documents show that the veteran was informed what evidence 
and information VA would be obtaining.  He was also informed 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this regard, of significance is a December 2001 statement 
signed by the appellant which acknowledged the VA's statutory 
duties under the VCAA, and further acknowledged that the 
appellant had no additional evidence to provide to the VA.  
This statement also acknowledged that VA may decide his 
claims prior to expiration of the one-year period that he had 
to submit information and evidence.  

The appellant was sent a final letter in April 2003 by the 
Board informing him once again of the VCAA and his continuing 
opportunity to identify and request evidence to be obtained 
by the VA.  The April 2003 letter also informed the appellant 
that a substantive change in the disability rating criteria 
for his back condition had occurred during the pendency of 
his appeal and that the more favorable version of law would 
be applied to his claim.  
 
The Board notes that the VCAA notification provided to the 
veteran essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
initially provided VCAA notification to the veteran.  This 
was done in December 2001; the April 2003 letter from the 
Board was merely a supplementary notification.  The RO's duty 
to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, the veteran was expressly notified by the RO in 
December 2001 that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Since that one-year time period has 
now expired, it is clear that the claimant has nothing 
further to submit, and adjudication of his claims can 
proceed.

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  
The RO has obtained all VA evidence identified by the 
veteran.  Although the last treatment records are dated in 
2002, the veteran has not reported more recent treatment.  He 
has never stated that he has applied for or is receiving 
disability benefits from the Social Security Administration.  
There is no basis for speculating that evidence exists that 
VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In the present 
case the veteran received a Compensation and Pension 
Examination from the VA in March 2002.  The examination 
report, taken together with the outpatient treatment records, 
provide sufficient evidence to rate the service-connected 
conditions fairly, to include information as to the veteran's 
subjective complaints, his current blood pressure readings, 
his ability to move the affected spinal segments, whether any 
neurological impairment is present, whether there is any 
evidence of functional loss, etc.  There is no objective 
evidence indicating that there has been a material change in 
the severity of either of his service-connected conditions 
since he was last examined in 2002.  There are no records 
suggesting an increase in disability has occurred as compared 
to the last VA examination findings.  See VAOPGCPREC 11-95 
(the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).  Therefore, the Board 
concludes there is enough medical evidence to resolve these 
claims.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Under the circumstances of 
this case additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case. 

II. Medical History 

In a September 1998 rating decision, the appellant's 
hypertension and back condition were service-connected, 
respectively at 10% and 40% disabling.  The appellant has 
continued to receive treatment for his disabilities at the VA 
medical center in El Paso, Texas, and those records reveal 
that between November 1999 and  May 2002, the appellant 
visited the clinic for a variety of medical problems.  

Before reviewing the medical evidence, a discussion of the 
appellant's non-service connected disabilities, including 
their impact on functional loss, impairment, and pain, is in 
order.  The appellant was injured in a motor vehicle accident 
in 1998, and competent medical authority has opined that the 
appellant now has peroneal nerve palsy and foot drop, in 
addition to left leg, ankle, and hip pain, as a result of the 
accident.  Because of the accident, the appellant must use a 
leg brace and cane to ambulate, and has recently used 
crutches.  Post-service weight gain is further compounding 
the appellant's hardship and has exacerbated his discomfort 
and daily function.  
 
A. Hypertension

In November 1999 the appellant's blood pressure was recorded 
as 146/76.  The appellant also stated he had not taken his 
blood pressure medication for the prior three months because 
he lost his health insurance coverage.  In May 2000 the 
appellant's blood pressure was recorded as 159/92, and the 
appellant stated he still


was not treating his hypertension with medication.  During 
follow-up examinations, the appellant's blood pressure was 
recorded as 152/84 in June 2000, 163/91 in July 2000, 142/81 
on September 6, 2000, 132/80 on September 13, 2000, 167/93 on 
September 26, 2000, and 146/82 in November 2000.  

The appellant continued to receive regular check-ups for his 
hypertension, and the appellant's blood pressure was recorded 
as 159/75 on January 25, 2001, 154/90 and 164/86 on January 
31, 2001, 130/80 in February 2001,  126/78 in May 2001, 
148/77 in July 2001, and 147/86 in October 2001.  The 
appellant was prescribed 5 mg. of Lisinopril for his 
hypertension, but stated in a March 2002 exam that he had 
stopped taking Lisinopril since August 2001.  Starting in 
March 2002 the appellant started going in for regular check-
ups again; those check-ups revealed his blood pressure to be 
167/96 on March 8, 2002,  174/100 on March 20, 2002, 151/92 
on April 2, 2002, 121/62 on April 13, 2002, 159/72 on April 
17, 2002, and 154/84 on April 26, 2002 (emergency room record 
from William Beaumont Army Medical Center).  During those 
dates, the appellant was prescribed 20 mg. of Lisinopril for 
his hypertension, and the last entry the RO received shows 
the appellant's blood pressure measured at 128/70 on May 10, 
2002.  Lastly, a chest X-ray taken at the VA medical center 
in April 2002 shows the heart to be of normal shape and size. 

B. Back Condition

A VA Compensation and Pension Examination conducted in March 
2002 identified the appellant's back condition as a 
lumbosacral strain with degenerative disc disease in vertebra 
L4, L5, and S1.  The appellant reported to the examiner that 
his back causes him constant, dull pain which radiates 
throughout his right leg causing him occasional sharp pain.  
Additionally, the appellant believes that his back condition 
has caused him to miss work and impacts his daily activities.  
Evidence of paravertebral muscle spasms, tenderness, and loss 
of active range of motion were noted by the examiner.  


The appellant's active range of motion for forward flexion 
was 60 degrees, backward extension was 5 degrees, right 
lateral flexion was 15 degrees, left lateral flexion was 10 
degrees, right rotation was 20 degrees, and left rotation was 
15 degrees.  Pain was visibly manifest in the patient during 
the motions at 55 degrees for forward flexion, 2 degrees for 
backward extension, 10 degrees for right lateral flexion, 8 
degrees for left lateral flexion, 15 degrees for right 
rotation, and 10 degrees for left rotation.  The examiner 
concluded that the range of motion was limited.

X-rays revealed moderate osteoporosis and narrowing of 
vertebra L4, L5, and S1 consistent with degenerative disc 
disease; however, there was no evidence of spondylolysis or 
listhesis.  The spinous processes and sacroiliac joints also 
appeared to be intact, and there were no postural or 
neurological abnormalities present, nor were there any fixed 
deformities of the spine.  Additionally, a visit to the VA 
medical center in April 2002 concurred with the findings of 
the earlier VA exam and described the appellant's back 
condition as severe degenerative disc disease.
 
The medical records show that the appellant has been 
repeatedly urged by physicians to get more physical activity, 
swim, walk, or do stationary exercises for a minimum of three 
times per week for 20 minutes.  On those occasions where the 
appellant has gone to physical therapy, he was able to 
successfully exercise using a recumbent bicycle and 
treadmill.  The appellant also reported having discomfort at 
work due to long periods of standing, but, nonetheless, he 
still has been ordered to exercise not to receive bed rest.  
To cope with his pain the appellant has been prescribed 
Toradal, Motrin, Tramadol, and Robaxin at various time for 
both pain in his lower left extremities and his back.  
Percocet and Clinoril have also been prescribed at various 
times for severe pain, with intramuscular injections of an 
analgesic being utilized for the most severe attacks.



III. Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the claimant's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
However, where an increased rating is at issue, as in this 
case, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the claimant's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

Furthermore, the Court has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (2002).

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  It is not error for the Board to 
favor one competent medical expert over another when the 
Board gives an adequate statement of reasons and bases.  
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995). 

Hypertension is evaluated under Diagnostic Code 7101 and 
lumbosacral strain is evaluated under Diagnostic Code 5295.  
However, since the appellant is already receiving the maximum 
rating allowable for a lumbosacral strain, the Board will 
construe the appellant's appeal as a request to also be 
considered under the regulations governing intervertebral 
disc syndrome, Diagnostic Code 5293.  The rating schedule for 
intervertebral disc syndrome has changed since the appeal has 
been taken, and when a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the claimant.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board must evaluate the claim for a higher rating under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to this claim, if indeed one is 
more favorable than the other.

The Board has apprised the appellant of the change in law and 
has given him an opportunity pursuant to an April 2003 letter 
to submit additional evidence that would help substantiate 
his claim.  Therefore, the appellant has been given notice of 
the old and new regulations and has had an opportunity to 
argue his entitlement to the newly worded regulation.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of September 23, 2002 in 
our appellate adjudication of this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

A. Hypertension

Under the rating criteria for hypertensive vascular disease a 
10% rating is warranted for hypertension where the diastolic 
pressure is predominantly 100 or more; or where the systolic 
pressure is predominantly 160 or more; or the minimum 
evaluation is for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2002).  The minimum threshold for a 20% disability 
rating is met where the diastolic pressure is predominantly 
110 or more; or the systolic pressure is predominantly 200 or 
more.  Id.

The medical evidence unequivocally shows that the assignment 
of a disability rating higher than 10% for hypertension 
cannot be supported.  The highest blood pressure reading of 
record was 174/100 taken on March 20, 2002, which was due, in 
part, to a failure of the appellant in taking his medication.  
Although the appellant's current blood pressure has dropped 
to within normal range, the appellant's blood pressure has 
never once been in a range consistent with a 20% rating.  The 
appellant's diastolic pressure has predominantly been less 
than 100, with no findings of 110 or more.  Also, he has had 
no systolic pressure readings of 200 or more.  

Therefore the appellant's claim for increased rating for 
hypertension is denied and remains at 10% disabling.  The 
Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
his disability from hypertension for the reasons discussed 
above.  There are no other diagnostic codes applicable to his 
condition to consider.  

B. Back Condition

The appellant's lumbosacral strain with degenerative disc 
disease has already been rated at 40% disabling, the maximum 
allowable award under Diagnostic Code 5295, and therefore a 
discussion of the criteria of 5295 is moot.  The appellant's 
claim will be evaluated under the applicable criteria of 
intervertebral disc syndrome, Diagnostic Code 5293, under the 
regulations in effect at the time of the appellant's claim 
and the newly promulgated regulation.

Under the old regulation in effect prior to September 23, 
2002, a rating of 60% is warranted when the following 
symptoms are manifest: 

Intervertebral disc syndrome: Pronounced; with 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little 
intermittent relief.

A precedent opinion of the General Counsel, VAOPGCPREC 36-97 
(1997), held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.

The only finding present is that the veteran does have 
demonstrable muscle spasm.  He does not have symptoms 
compatible with sciatic neuropathy.  He does complain of dull 
constant radiating pain in his right leg; however, a 
diagnosis of sciatic neuropathy has never been rendered, nor 
has any medical professional indicated the veteran's 
complaints might be compatible with such a diagnosis.  In 
fact, the March 2002 VA examination report specifically 
states that no neurological abnormalities were found.  The 
Board certainly cannot conclude that the veteran's 
complaints, standing alone, rise to the level of a pronounced 
condition, in light of the lack of objective findings.  
Moreover, there is competent and overwhelming medical 
evidence associating the neurological injuries of the 
appellant's left leg with a motor vehicle accident in 1998.  
That accident caused multiple fractures to the left leg, and 
secondarily caused the appellant to acquire drop foot.  

Also, it appears that the appellant is able to control his 
muscle spasms and pain, for the most part, with prescription 
and over-the-counter medication.  Therefore, the Board does 
not agree that the appellant's back condition affords him 
little intermittent relief.  In other words, the degree of 
his impairment as presented by the current medical evidence 
does not approach the level of pronounced intervertebral disc 
syndrome as his recurrent attacks are shown, by his own 
account, to alleviate in intensity over a period of several 
days which indicates that he experiences considerably more 
than just intermittent relief from his symptoms.  
 
The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provides that 
preoperative or postoperative intervertebral disc syndrome is 
to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (2002) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Assignment of a 60 percent 
rating for intervertebral disc syndrome is warranted when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

Note (1): For purposes of evaluations under 5293, an inc
apacitating episode 
is a period of acute signs and symptoms due to intervert
ebral disc syndrome 
that requires bed rest prescribed by a physician and tre
atment by a physician. "Chronic orthopedic and neurologi
c manifestations" means orthopedic and  
neurologic signs and symptoms resulting from interverteb
ral disc syndrome that are present constantly, or nearly
 so.

Note (2): When evaluating on the basis of chronic manife
stations, evaluate  
orthopedic disabilities using evaluation criteria for th
e most appropriate  
orthopedic diagnostic code or codes. Evaluate neurologic
 disabilities  
separately using evaluation criteria for the most approp
riate neurologic  
diagnostic code or codes. 
 
Note (3): If intervertebral disc syndrome is present in 
more than one spinal  
segment, provided that the effects in each spinal segmen
t are clearly  
distinct, evaluate each segment on the basis of chronic 
orthopedic and  
neurologic manifestations or incapacitating episodes, wh
ichever method  
results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

Applying the medical evidence to the above revised criteria, 
we note that the veteran experiences recurring attacks of 
painful symptomatology which can last for a period of several 
days after the initial onset and which is treated with 
conventional therapy involving medication and reduced 
activity.  However, the appellant has not had incapacitating 
episodes of a total duration of at least six weeks during the 
past 12 months.  As was stated in the medical history, bed 
rest has not been prescribed to the patient; to the contrary, 
the medical records reveal that the appellant has been 
consistently advised to exercise, lose weight, and mobilize.

Likewise, separate evaluations of the appellant's chronic 
orthopedic and neurological manifestations do not, when 
combined, yield a disability rating greater than 40%.  

The appellant's chronic orthopedic manifestations would best 
be evaluated under the criteria of Diagnostic Code 5292, 
which covers limitation of motion of the lumbar spine.  Under 
that code, a 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted 
for severe limitation of motion.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  "Moderate" is defined as "of average or medium 
quantity, quality, or extent."  Webster's II New College 
Dictionary (1995) at 704.  "Severe" is defined as "extremely 
intense" or "extremely difficult."  Id. at 1012.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2002).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2002).

The veteran's limitation of motion of the lumbar spine can be 
characterized as moderate, at best.  The appellant's range of 
motion is not severely impaired as shown during the March 
2002 VA examination.  Under Diagnostic Code 5292, the 
appellant's moderate degree of limitation of motion can only 
receive a rating of 20%.  

The appellant does complain of pain, especially with motion.  
However, the level of his functional loss remains, at most, 
moderate.  There is no atrophy of the back musculature, which 
indicates that he continues to use these muscles in a normal 
fashion.  There is no evidence of extremity weakness (other 
than abnormal findings attributable to the nonservice-
connected automobile accident, as discussed above).  Despite 
his consistent complaints, no medical professional has 
indicated that his low back condition is of such severity as 
to prevent normal physical activity.  In fact, as noted, he 
has consistently been encouraged to engage in more physical 
activity.  Regardless, he is rated for a severe condition 
under Diagnostic Code 5295, which results in a certain level 
of functional loss.   
 
Moreover, regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.  To the extent Diagnostic 
Code 5293 provides a higher rating for disc disease, the 
Board has considered the veteran's level of functional loss, 
but, for the reasons given above, has concluded that is no 
more than moderate in nature.

An individual rating for the appellant's neurological 
manifestations would yield a non-compensable rating.  
Although subjective complaints of constant and dull pain 
radiating throughout the appellant's right leg, as well as 
occasional sharp pain, have been reported, the Board finds 
the medical evidence reporting an absence of any neuropathy 
more credible and persuasive than the veteran's complaints, 
standing alone.  Again, the March 2002 VA examination 
concluded that no neurological abnormalities were present.  
With regard to the pain in the left leg the appellant's 
treating physicians have attributed the peroneal nerve palsy 
and left foot drop to a motor vehicle accident in 1998.  
Therefore, although the appellant has acquired the 
symptomatology of peroneal nerve palsy, which could be 
evaluated under a myriad of Diagnostic Codes, see 38 C.F.R. 
§ 4.124a, Diagnostic Code 8510, et. seq.,  there is no 
service connection in effect for this condition.  The Board 
concludes that the peroneal nerve palsy and foot drop were 
caused by the 1998 motor vehicle accident.  Similarly, the 
appellant's subjective complaints of right leg pain are not 
credible evidence which persuasively rebuts the objective 
findings.

The veteran is not service-connected for residuals of 
fracture of any lumbar vertebra, nor is there any indication 
in the medical evidence that he has such residuals, so 
Diagnostic Code 5285 is not applicable.  The veteran's lumbar 
spine is not ankylosed.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted).  Since the veteran has motion of the 
lumbar spine, albeit limited, he does not have ankylosis.  
Without ankylosis of the lumbar spine, Diagnostic Codes 5286 
and 5287 do not apply.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected back condition.  The regulations 
establish disability ratings that are intended to compensate 
a veteran for average impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A.A. § 1155.  The 
veteran has symptomatology indicative of functional loss and 
painful motion.  Although the Board sympathizes with the 
veteran's difficulties due to his low back disorder, the 
Board is constrained to abide by VA regulations.  The 
Secretary has determined that the maximum disability rating 
for limitation of motion of the lumbar spine or for a severe 
disability due to lumbosacral strain is 40 percent, and this 
evaluation encompasses a level of compensation for persistent 
symptoms due to this disorder, any functional loss that would 
result from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  Without 
ankylosis of the lumbar spine or pronounced intervertebral 
disc syndrome, or residuals of fracture of vertebra, he 
simply is not entitled to a schedular disability rating 
higher than 40 percent.  The veteran does not meet these 
criteria, and there is no reasonable doubt on this matter 
that could be resolved in his favor.  The Board has 
considered all potentially applicable diagnostic codes, as 
discussed above.








	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating greater than 10 percent for hypertension 
is denied. 

A disability rating greater than 40 percent for lumbosacral 
strain with degenerative disc disease is denied.


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

